Citation Nr: 0839842	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-26 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to post-traumatic 
stress disorder (PTSD).

2.  Evaluation of PTSD, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1964 to May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran had a personal hearing at the RO in October 2005.  
A transcript of the hearing has been associated with the 
claim file.

In January 2008. the Board denied the veteran's claims.  In 
July 2008 the U.S. Court of Appeals for Veterans Claims 
(Court) granted the parties' Joint Motion for Remand, 
vacating the Board's decision and remanding the appeal for 
further action by the Board.

The issue of entitlement to service connection for GERD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

PTSD is manifested by sleep disturbance, by nightmares, 
flashbacks, anger management problems, irritability, 
increased startle response, avoidance behavior, and 
difficulty functioning in interpersonal relationships at work 
and in social situations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in March 2003 requested evidence pertaining to 
the veteran's claim of entitlement to service connection for 
PTSD.  The veteran was told how VA would assist him in 
obtaining evidence supportive of his claim.

In October 2004 the veteran was advised of the evidence 
necessary to establish service connection.  The evidence of 
record was listed and the veteran was told how VA would 
assist him in obtaining additional pertinent evidence.

A March 2006 letter advised the veteran of the manner in 
which VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board also observes that in this case, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  The 
notice provided in April 2003 letter predated the grant of 
service connection.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The veteran was afforded the opportunity to 
testify before a Decision Review Officer.  The veteran has 
not identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment. 38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008), a 100 percent evaluation is provided for 
PTSD where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2008).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2008).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In a rating decision of March 2005, the RO granted service 
connection for PTSD and assigned an evaluation of 30 percent, 
effective September 8, 2004, the date of the claim.   In a 
rating decision of July 2005 the RO increased the veteran's 
evaluation of PTSD to 50 percent effective September 8, 2004, 
the date of the claim.  Therefore, the issue at hand is 
whether the veteran is entitled to a rating in excess of 50 
percent for PTSD.  With this in mind, the Board concludes 
that the disability has not significantly changed and a 
uniform evaluation is warranted.  See Fenderson v. West, 12 
Vet.App. 119 (1999).

On VA examination in June 2003, the veteran related that he 
had suffered from some adjustment problems following 
discharge from service.  He indicated that he became a 
working man and currently had his own business.  The examiner 
noted that the veteran had been married to his second wife 
for 30 years.  Objectively, the veteran participated in the 
examination with full cooperation and politeness.  He was 
noted to be intelligent.  He related that for years he had 
been pursuing compensation for Agent Orange exposure and not 
really for PTSD.  Mental status examination was normal.  
Thiatric treatment.  The psychiatric diagnosis was normal 
mental status examination.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 90.

VA outpatient treatment records of September 2004 note that 
the veteran reported a history of persistent dreams and 
nightmares since returning from Vietnam.  He reported having 
had a "very short fuse" in the early 1970s and noted 
frequent fights with family members.  He related that 
following the 1970s and 1980s he felt that he was able to 
control his symptoms by avoiding things, people, and places 
that reminded him of his problems.  He reported a 
reoccurrence in symptoms in the previous few years, the most 
distressing being nightly dreams which were not described as 
nightmares but were sufficient to keep him awake or wake him 
up.  He complained of a sense of detachment and a reported a 
sense of foreshortened future.  He endorsed irritability and 
anger.  On mental status examination, the veteran was very 
pleasant, cooperative, and his speech was normal and 
unremarkable.  His affect was full range and his mood was 
mildly apprehensive.  His thought process was logical, 
sequential and goal oriented.  His thought content revealed 
no abnormalities, no hallucinations, and no delusions. There 
was no evidence of danger to self or others.  There was no 
homicidal or suicidal ideation.  Insight and judgment were 
good.  The veteran reported being self-employed as a plumber 
for the past 30 years and currently having his own business.  
The diagnosis was chronic PTSD.  The examiner assessed the 
veteran's GAF score as 50.

In October 2004 the veteran reported feeling anxious, 
irritable, and "jumpy" around other people.  He further 
reported increased startled response, hypervigilance, and 
strong anxiety and avoidance of crowds and large gatherings.  
He reported easily getting angry at others.  His behavior was 
noted as calm, without psychomotor agitation or retardation 
with good eye contact.  He was cooperative, relatively open, 
with fair to good rapport.  His speech was spontaneous, 
mildly hyper verbal, but redirectable with normal rate, tone 
and prosody.  Thought process was circumferential to linear 
upon questioning, and goal directed.  There were no suicidal 
ideations or homicidal thoughts.  He was future oriented.  
His affect was reactive.  His mood was a little nervous.  He 
denied any hallucinations.  He was oriented.  Insight was 
fair to good, and judgment was good.

In November 2004 the veteran reported recurrent and intrusive 
distressing recollections of the traumatic events with 
thoughts occurring on a daily basis and interfering with 
anything he was doing.  He reported recurrent distressing 
dreams.  He noted psychological reactivity on exposure to 
events which reminded him of the traumatic events in Vietnam.  
He reported persistent avoidance of stimuli associated with 
the trauma and numbing general responsiveness, but noted that 
until recently he had primarily coped by means of avoidance, 
limiting his circle of friends and social contacts and 
opening his own business rather than working for others.  He 
had markedly diminished interest and participation in 
significant activities.  He reported feelings of detachment 
and estrangement from others, including family.  He reported 
a restricted range of affect and persistent symptoms of 
increased arousal.  He experienced irritability and outbursts 
of anger, and had difficulty sleeping.  The VA clinician 
stated that the veteran's PTSD symptoms were chronic and 
severe.  He noted that the symptoms markedly affected the 
veteran's intimate relationships, his interpersonal 
relationships, and his occupational relationships.  It was 
noted the veteran's first wife reported that he was a changed 
man upon returning form Vietnam, and that the veteran had 
left jobs due to his PTSD symptoms. A GAF score of 50 was 
assigned.

A VA examination report of December 2004 notes the veteran's 
report of problems with irritability, frequent and severe 
rage problems, episodic panic attacks, chronic anxiety and 
agitation, avoidance of people, hypervigilance, exaggerated 
startle response, nightmares, and flashbacks.  The veteran's 
wife, who accompanied him to the examination, corroborated 
that the present symptoms were problematic and acknowledged 
that the veteran's problems with rage and anger had been 
chronic and intense.  The examiner noted that the veteran had 
experienced some relief in his anxiety since initiating a 
pharmacotherapy regimen.  The veteran reported having been 
self employed since 1985, running a plumbing supply and 
repair shop.  He related that two of his sons and a brother 
worked for him, and that he preferred not to interact with 
customers.  On mental status examination, the veteran was 
fully oriented to person, place and time.  He showed no 
impairment of thought process or communication.  He denied 
any visual and auditory hallucinations, and denied suicidal 
and homicidal thoughts, intent or plan.  He was well groomed 
and made good eye contact.  He spoke with normal volume, rate 
and tone.  There were no problems with memory, concentration 
or attention.  He showed moderate anxiety during the clinical 
interview.  His mood was tense and his affect constricted.  
The examiner opined that the veteran had marked impairment in 
social and interpersonal functioning and appeared 
substantially impaired by his PTSD.  He noted the veteran 
relied on avoidance and social isolation to control his 
current stress.  He described having problems with 
irritability, frequent and severe rage problems, episodic 
panic attacks, chronic anxiety and agitation, avoidance of 
people, hypervigilance, exaggerated startle response as well 
as nightmares and flashbacks.  The diagnosis was chronic, 
severe PTSD.  The examiner assigned a GAF score of 50.  He 
concluded that the veteran was competent to manage his 
financial affairs.  

VA mental health outpatient treatment records of February 
2005 note that the veteran reported doing worse with his 
PTSD.  He related that his brother had died the previous day 
and that two friends had also recently died.  He also 
reported distress over conflicts with family members and 
friends who had made comments about the veteran being cold or 
hard because of his response to death.  He reported increased 
frequency of flashbacks, including vivid experiences.  He 
further reported having several episodes of intense anxiety.  
He reported occasional nightmares, flashbacks two to three 
times per week, and continued irritability.  He was noted to 
have mild psychomotor agitation without retardation and good 
eye contact.  He was cooperative and relatively open.  His 
speech was spontaneous, mildly hyper verbal, but redirectable 
with normal rate, volume, tone, and prosody.  Thought process 
was mostly linear upon questioning with occasional 
circumstantiality, some redundancy especially regarding 
explaining his feelings about death, but goal oriented.  
There were no suicidal or homicidal thoughts.  The veteran 
was future oriented and focused on discussing symptoms and 
interpersonal conflicts.  He appeared anxious. He was 
oriented.  Insight was fair, and judgment was fair to good.  
The assessment was chronic PTSD.  The examiner noted that the 
exacerbation of symptoms was likely multi-factorial including 
bereavement, increased interpersonal stressors, and 
discontinuation of medication.  

In March 2005 the veteran reported that he was doing a little 
better than at his last appointment and that he had restarted 
his medication.  He noted that the medication helped mellow 
him out a little and that anxiety was somewhat decreased and 
he was sleeping mildly better.  He denied further episodes of 
intense anxiety and somatic symptoms.  He endorsed continued 
problems with emotional numbing and relationship 
difficulties. He reported becoming easily annoyed and coping 
primarily with avoidance.  He reported continued problems 
with insomnia.  He reported occasional nightmares, flashbacks 
one to two times per week and continued irritability.  He 
denied homicidal and suicidal ideations, and auditory or 
visual hallucinations.  His behavior was noted as having mild 
psychomotor agitation without retardation with good eye 
contact.  He was cooperative with the interview, relatively 
open with somewhat improved rapport.  Speech was hoarse, 
spontaneous, mildly hyper verbal with normal rate and no 
pressure; and redirectable with normal volume, rate, tone and 
prosody.  His thought process was mostly linear upon 
questioning with occasional circumstatiality.  He was goal-
directed.  His affect was constricted.  He was oriented.  
Insight was good and judgment was fair to good.  The examiner 
noted that improvement was multifactorial due to medication 
and adjustments following the death of several friends.

Mental health treatment records of May 2005 reflect the 
veteran's report of feeling a bit up and down, and having 
experienced a particularly bad evening two to three weeks 
previously when he was alone with his thoughts and started to 
feel hopeless about his condition.  He wondered whether his 
medication might be wearing off, although the examiner noted 
that the periods described by the veteran remained fairly 
discreet and indicated the veteran's report that most of the 
time his mood was tense, but not down, particularly when he 
busied himself with work and family activities.  The veteran 
expressed the hope that a medication change might make him 
feel better.  On mental status examination, the veteran had 
mild psychomotor agitation without retardation, and good eye 
contact.  He was cooperative with the interview and 
relatively open, and was noted to have somewhat improved 
rapport with the interviewer.  His speech was spontaneous, 
mildly hyper verbal with normal rate and no pressure; it was 
redirectable with normal volume, tone and prosody.  Thought 
process was mostly linear upon questioning with occasional 
circumstantiality.  He was goal directed.  There were no 
suicidal or homicidal ideations.  He was future-oriented.  
His affect was constricted and mood was "up and down."  He 
reported flashbacks one to two times a week with no auditory 
or visual hallucinations.  He was oriented.  His insight and 
judgment were fair.  The assessment was chronic PTSD.  The 
provider noted that the veteran's symptoms fluctuated and 
that he had experienced a partial response to medication.  

A June 2005 VA treatment record reflects the veteran's wife's 
report that she perceived an improvement in the veteran's 
symptoms.  However, both the veteran and his wife agreed that 
his symptoms remained significant.  The assessment was 
chronic PTSD.  The provider again noted that the veteran's 
symptoms fluctuated and that he had experienced modest to 
moderate response to a new medication.  He noted that the 
veteran still had moderate symptoms affecting his day-to-day 
life, especially with family relationships and limiting his 
work productivity.  

In September 2005 the veteran reported that he was having 
problems with sleep and nightmares and was waking up in cold 
sweats.  The provider noted that the veteran was socially 
avoidant and tended to isolate.  He also noted that the 
veteran had problems with irritability and had constricted 
his lifestyle.  He indicated that while medication had 
helped, some irritability was noted.  The veteran was not 
depressed and there was no suicidal or homicidal ideation.  

In October 2005 he reported an increase in nightmares.  He 
reported that he had been in correspondence with a buddy who 
witnessed him being blown into the air from a booby trapped 
round.  He related that it was bringing up feelings but that 
he was not avoiding them.  

At the RO hearing of October 2005 the veteran testified that 
he had problems controlling his temper and that he handled it 
by avoiding contact with costumers and some employees.  He 
stated that his principal problem with his PTSD was his 
inability to control his temper.  He further testified that 
he experienced nightmares and was only able to sleep an 
average of four and a half to five hours a night.  He further 
testified he suffered from panic attacks.

In a June 2006 letter the veteran's VA psychiatrist, A.P.F., 
M.D. stated that the veteran had severe hyperarousal symptoms 
as well as problems with anxiety, anger and irritability.  He 
noted that these symptoms had not been controlled despite 
aggressive medication management.  He noted the veteran's 
symptoms, especially his anger and irritability, had been 
interfering with his job functioning.  He described two 
incidents at the veteran's work where he became easily angry 
with the potential for physical aggressiveness.  He noted the 
veteran was not able to work more than 2 hours without having 
major problems.

Upon careful review of the record, the Board has determined 
that an evaluation higher than 50 percent for PTSD is not 
warranted.  The Secretary, acting within his authority to 
"adopt and apply a schedule of ratings," chose to create 
one general rating formula for mental disorders.  38 U.S.C. § 
1155; see38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing 
one general formula to be used in rating more than 30 mental 
disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
This construction is not inconsistent with Cohen v. Brown, 10 
Vet.App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  If the evidence demonstrates that a claimant suffers 
symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent 
rating will be assigned.  Mauerhan v.Principi, 16 Vet. App. 
436 (1992).  In this regard, the Board acknowledges that the 
veteran's PTSD is manifested by sleep disturbance, anger, 
irritability, isolation, avoidance, flashbacks, hyper 
vigilance, anxiety, and startle response.  The Board also 
accepts that VA providers have stated that the veteran's PTSD 
impacts his interpersonal and occupational relationships, and 
that he has relied on avoidance and social isolation to 
control his stress.  Objectively, the record shows that the 
veteran has consistently denied suicidal and homicidal 
ideation.  Repeated examination has reflected that he is 
fully oriented.  His speech has been goal directed and his 
affect appropriate.  The veteran's thought processes have 
been essentially linear and goal-directed, and his insight 
and judgment have been found to be fair to good.  The 
December 2004 examiner concluded that the veteran's PTSD was 
severe.  However, the Board finds that the current 50 percent 
evaluation contemplates the manifestations of the veteran's 
PTSD.  

In summary, little in the record, including the veteran's 
statements, suggests that the criteria for an evaluation of 
70 percent are met.  The evidence does not demonstrate 
suicidal ideation, obsessional rituals which interfere with 
routine activities, illogical, obscure, or irrelevant speech, 
near-continuous panic or depression, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance or hygiene, or inability to establish and maintain 
effective relationships.  Rather, as noted, there has been no 
demonstration of suicidal or homicidal ideation, disordered 
speech, intractable panic or depression, or spatial 
disorientation.  In May 2005 a provider noted that periods of 
hopelessness described by the veteran were fairly discreet 
and that his mood was mainly tense, but not down.  Judgment 
is intact.  The veteran's hygiene has been noted to be good 
and at baseline.  While there has been an impact on the 
veteran's interpersonal functioning, the record does not 
reflect a complete inability to establish and maintain 
effective relationships.  The veteran has been married for 30 
years and has continued to run his business despite his 
avoidance of interaction with customers.  While avoidance has 
also been noted throughout the appeal period, an October 2005 
treatment record reflects the veteran's report of 
corresponding with a service colleague and his ability to 
deal with the feelings that such correspondence created.  
During the appeal period, the veteran's GAF score has been 
assessed at worst, as 50.  Such a score indicates serious 
impairment in social and occupational functioning, and is 
contemplated by the currently assigned 50 percent evaluation.  
Moreover, the record does not establish that the veteran 
suffers from symptomatology supporting a 70 percent 
evaluation.  Accordingly, the Board finds that the 
appropriate rating for the veteran's PTSD with major 
depressive disorder is 50 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected PTSD resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.


REMAND

In the July 2008 Joint Motion, the parties noted that the 
veteran sought service connection for his GERD on the basis 
that it had been aggravated by his PTSD.  The parties agreed 
that the Board had not discussed whether GERD was aggravated 
by PTSD.

Review of the record reflects that the veteran has not been 
afforded the appropriate notice with respect to the evidence 
and information necessary to support the veteran's claim of 
entitlement to service connection on a secondary basis.  
Moreover, as the veteran currently has a diagnosis of GERD, 
as reflected in VA treatment records, the Board has concluded 
that a VA examination should be conducted to determine 
whether the GERD was caused or aggravated by the veteran's 
PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the appellant appropriate 
notice regarding the evidence and 
information necessary to establish 
service connection for GERD as secondary 
to PTSD.

2.  Schedule the veteran for a VA 
examination to determine whether his GERD 
is related to his service-connected PTSD.  
Upon review of the claims file and 
examination of the veteran, the examiner 
should specifically state whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's GERD is related to his 
service-connected PTSD (this includes 
cause or aggravation).  If so, the 
examiner should provide a discussion 
regarding the extent to which the 
service-connected disability contributes 
to GERD, as opposed to the contribution 
of other, nonservice-connected 
disabilities.  

A complete rationale should accompany any 
opinion provided.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


